Citation Nr: 0120626	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a neck disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The veteran's representative submitted additional medical 
evidence in June 2001.  The representative wrote:

Please have the enclosed documentation be 
made official to the claimant's file.  
(WAIVER OF REGIONAL OFFICE CONSIDERATION)  

This documentation was received within 90 days of the RO's 
notice of the initial certification of the appeal to the 
Board in May 2001.  It also appears that the representative 
waived RO consideration of this evidence.  Therefore, the 
Board shall review this evidence.  


FINDINGS OF FACT

1.  In March 1997, the Board determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for neck and right shoulder disabilities.

2.  The additional documentation received concerning service 
connection for neck and right shoulder disabilities since the 
March 1997 Board decision, when viewed in context with all 
the evidence, is relevant and probative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the Board's March 1997 
denial of entitlement to service connection for neck and 
right shoulder disabilities constitutes new and material 
evidence sufficient to reopen the veteran's claims for 
service connection for neck and right shoulder disabilities.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for neck and right 
shoulder disabilities is not only new and material, but also 
is sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  
The veteran claims that he was treated for neck and right 
shoulder injuries during military service and since that 
time, he has suffered from residual disability.  

In a March 1997 decision, the Board determined that the 
veteran had not submitted well grounded claims for neck and 
right shoulder disabilities, noting that there was no 
competent medical evidence relating neck and right shoulder 
disabilities to military service.  As such, the veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prove[Es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the Board's March 1997 decision 
include written statements and testimony of the veteran, 
statements of the veteran's private physician and 
chiropractor, a VA medical opinion as well as VA and private 
clinical records.  In applying the above analysis to the 
evidence submitted since the last final decision, the Board 
finds that the new evidence in particular the physicians' 
comments and opinions regarding the origin of the veteran's 
neck and right shoulder disabilities are new and material and 
requires reopening of the veteran's claims.  The Board finds 
that these statements are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that this evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  Thus, following the reopening, the issue is 
remanded to the RO for development and readjudication on the 
merits.

ORDER

The veteran's claims for service connection for neck and 
right shoulder disabilities, are reopened.


REMAND

As noted above, the Board has reopened the claims for service 
connection for neck and right shoulder disabilities.  There 
has been a significant change in the law during the pendency 
of these appeals.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims for service connection for neck 
and right shoulder disabilities.  If the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

